Citation Nr: 18100009
Decision Date: 03/27/18	Archive Date: 03/27/18

DOCKET NO. 14-27 451
DATE:	March 27, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
ORDER
The claim to reopen the issue of entitlement to service connection for sleep apnea, to include as secondary to the Veterans service-connected posttraumatic stress disorder (PTSD) is granted; the appeal is granted to this extent only.
FINDINGS OF FACT
1. In August 2009, the RO denied service connection for the Veterans claim of entitlement to service connection for a sleep disorder.  The Veteran was notified of his rights but did not file a timely substantive appeal.
2. Evidence received since the August 2009 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW
1. The August 2009 rating decision denying the claim of entitlement to service connection for a sleep disorder is final.  38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
2. New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C. § 5108 (2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSIONS
INTRODUCTION
The Veteran had honorable active duty service with the United States Army from March 1988 to March 1992 and February 1995 to May 2005.  The Veteran is a Gulf War Era Veteran.
This matter is before the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-240 (1995).
The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

 
1. Whether new and material evidence has been submitted to warrant reopening the claim of entitlement to service connection for sleep apnea, to include as secondary to the Veterans service-connected PTSD.
I.  Duties to Notify and Assist
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Because the Veterans claim has been reopened, any error related to the VCAA with respect to this claim is harmless.  See Id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  The underlying service connection claim for sleep apnea, to include as secondary to the Veterans service-connected PTSD, requires further development and is addressed in the Remand below.
II.  New and Material Evidence
Under 38 U.S.C. § 5108 (2012), VA may reopen a previously and finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C. § 5108 (2012) require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-283 (1996).
New evidence means evidence not previously submitted to agency decision makers, and material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a)(ii) (2017).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denials of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.
In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the phrase raise a reasonable possibility of substantiating the claim does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).
New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).  Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veterans claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  
In August 2009, the RO denied service connection for a chronic sleep disorder, finding that the Veteran did not have a current disability.  The RO issued a notification letter that same month informing the Veteran of the negative outcome.  See August 2009 Notification Letter.  The Veteran did not submit a timely notice of disagreement and, therefore, the rating decision became final.  38 C.F.R. §§ 20.302, 20.1103 (2009).
New evidence has been received since the August 2009 RO decision that is material to the Veterans claim for service connection for sleep apnea.  Specifically, the Board has received VA treatment records dated February 2011 VA treatment record which provides a diagnosis of obstructive sleep apnea, an element not evidenced in the prior rating decision.  The Board also finds that it raises a reasonable possibility of substantiating the Veterans claim.  As such, the Board finds that the evidence is new and material for purposes of reopening the claim.
 
REMANDED ISSUE
Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected PTSD, is remanded for additional development.
The VA must provide an examination when the evidence shows: (1) A current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for the VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA decides that it is appropriate to provide a VA examination, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
The Board has considered the required elements in consideration of the Veterans sleep apnea claim.  With regard to the first element, the existence of a present disability, the Veteran has been diagnosed with sleep apnea.  See VA Treatment Records, dated February 2011.  
With regard to the second element, an in-service event, the Veteran asserted in he began snoring with restless sleep while in service working as a military police officer.  See Statement in Support of Claim, dated October 2010.  He further asserted that his wife reported to him that she would stop breathing at times during the night.  Id.  The Veterans representative further contends that the Veterans sleep apnea may be caused by his service-connected PTSD.  See Rating Decision, June 2017; Informal Hearing Presentation, dated January 2018.
There is insufficient competent evidence of record for the VA to make a decision regarding service connection in this case.  There is no opinion regarding the relationship of the Veterans sleep apnea during the appellate period to either his service or his service-connected PTSD.  As such, the Veteran should be scheduled for an appropriate VA examination to assess whether a causal link exists to his disability.


 
The matter is REMANDED for the following action:
1. Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records and private treatment records, with all necessary assistance from the Veteran.
All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
2. Schedule the Veteran for an examination with a physician with appropriate knowledge and expertise to determine the nature and etiology of his current sleep apnea.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.
a.  The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veterans current sleep apnea is causally or etiologically related to the Veterans military service, including asserted snoring and restless sleep.
b.  The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veterans current sleep apnea is either caused by or permanently aggravated by the Veterans service-connected PTSD.
If the Veteran has a BMI (body mass index) in excess of 30, obesity resulting from the service-connected PTSD that causes or contributes to the Veterans sleep apnea must be expressly considered in the opinion.
It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiners attention is invited to the Veterans statements concerning the onset of his claimed disabilities.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veterans reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).
The examiner is reminded that the term as likely as not does not mean within the realm of medical possibility, but rather that the evidence of record is evenly divided that, in the examiners expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	R. E. Trotter, Associate Counsel

